Case 1:20-cv-22054-DPG Document 8 Entered on FLSD Docket 08/04/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                   CASE NO.: 20-CV-22054-DPG

 SISVEL INTERNATIONAL S.A.,
 3G LICENSING S.A., and SISVEL S.p.A.

                        Plaintiff(s),

 vs.

 NOETIC, INC. and SUN CUPID
 TECHNOLOGY (HK), LTD.

                        Defendant(s).
                                                      /

                                   NOTICE OF APPEARANCE

          The undersigned gives notice and appears as counsel on behalf of the Defendant, NOETIC,

 INC., and requests service of all notices, motions and papers filed in this matter. The undersigned

 hereby designates the following email address for email service in the above-styled matter:

 Hongwei Shang, Esq.
 Primary Email: hshanglaw@gmail.com


       Dated: August 4, 2020.
                                                      THE LAW OFFICE OF HONGWEI
                                                      SHANG, LLC
                                                      7350 SW 89th Street, Suite 100
                                                      Miami, Florida 33156
                                                      Phone: (305) 670-5266
                                                      Fax: (305) 670-5299
                                                      Email: hshanglaw@gmail.com

                                                      S/Hongwei Shang____________________
                                                      Hongwei Shang, Esquire
                                                      Florida Bar No.: 0037199
                                                      Attorney for Defendant




                                                 1
Case 1:20-cv-22054-DPG Document 8 Entered on FLSD Docket 08/04/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this 4th

 day of August, 2020, via ECF system:

 Jorge Espinosa, Esq.
 jespinosa@etlaw.com
 Francesca Russo, Esq.
 frusso@etlaw.com
 Robert R. Jimenez, Esq.
 rjimenez@etlaw.com
 GRAY ROBINSON, P.A.
 333 S.E. 2nd Ave., Suite 300
 Miami, FL 33131
 Tel: 305-416-6880
 Fax: 305-416-6887

                                                   S/ Hongwei Shang
                                                  Hongwei Shang




                                              2
